NUMBER
13-10-00503-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
LISA M. NUNEZ,                                                                            Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                 Appellee.

____________________________________________________________
 
                           On
appeal from the 357th District Court 
                                      of
Cameron County, Texas.
____________________________________________________________
 
                               MEMORANDUM
OPINION
 
     Before Chief
Justice Valdez and Justices Garza and Benavides
Memorandum Opinion
Per Curiam
 
Appellant,
Lisa M. Nunez, attempted to perfect an appeal from a conviction for theft.  We
dismiss the appeal for want of jurisdiction.




Sentence
in this matter was imposed on May 25, 2010, counsel filed a motion for new
trial on June 9, 2010, and notice of appeal was filed on September 6, 2010.  On
September 14, 2010, the Clerk of this Court notified appellant that it appeared
that the appeal was not timely perfected and that the appeal would be dismissed
if the defect was not corrected within ten days from the date of receipt of the
Court=s directive.  Appellant has not filed
a response to the Court=s directive.  
Texas
Rule of Appellate Procedure 26.2 provides that an appeal is perfected when
notice of appeal is filed within thirty days after the day sentence is imposed
or suspended in open court unless a motion for new trial is timely filed.  Tex. R. App. P. 26.2(a)(1).  Where a
timely motion for new trial has been filed, notice of appeal shall be filed
within ninety days after the sentence is imposed or suspended in open court.  Tex. R. App. P. 26.2(a)(2).  The time
within which to file the notice may be enlarged if, within fifteen days after
the deadline for filing the notice, the party files the notice of appeal and a
motion complying with Rule 10.5(b) of the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 26.3.
Appellant
timely filed a motion for new trial.  Therefore, her notice of appeal was due
to have been filed on or before August 23, 2010.  See Tex. R. App. P. 26.2(a)(2).  Although the notice of appeal herein was filed
within the fifteen day time period, no such motion for extension of time was
filed within the fifteen day time period.  See id.




This
Court's appellate jurisdiction in a criminal case is invoked by a timely filed
notice of appeal.  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996).  Absent a timely filed notice of appeal, a court of appeals does not
obtain jurisdiction to address the merits of the appeal in a criminal case and
can take no action other than to dismiss the appeal for want of jurisdiction.  Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  Appellant may be
entitled to an out‑of‑time appeal by filing a post‑conviction
writ of habeas corpus returnable to the Texas Court of Criminal Appeals;
however, the availability of that remedy is beyond the jurisdiction of this
Court.  See Tex. Code Crim. Proc.
Ann. art. 11.07, ' 3(a) (Vernon 2005); see also Ex
parte Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).
The
appeal is DISMISSED FOR WANT OF JURISDICTION. 
 
                                                                                                                        
PER CURIAM
 
Do not publish.  
Tex. R. App.
P. 47.2(b).
Delivered and filed the 
9th day of December, 2010.